IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                January 16, 2009
                                No. 08-30241
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANGEL JESUS ISIDRO-CALLEJA, also known as Angel Calleja Isidro, also
known as Angel Callejas, also known as Jesus Ortiz, also known as Angel
Calleja, also known as Angel Jesus Isidro, also known as Angel Calljas, also
known as Carlos Perez, also known as Angel Isidro, also known as Angel Jesus
Calleja

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:07-CR-308-1


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Angel Isidro-Calleja was convicted of one count of illegal reentry into the
United States, and the district court sentenced him to serve 92 months in prison,
which exceeded the recommended guidelines range. The district court’s choice
of sentence was based on its conclusions that the advisory guidelines sentencing


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-30241

range failed to adequately account for the seriousness of the offense, to provide
just punishment for the offense, and to act as an adequate deterrent as well as
its finding that this range was inadequate to protect the public from further
crimes committed by Isidro-Calleja. The district court further determined that
the sentence imposed was appropriate based on Isidro-Calleja’s history, which
included three previous illegal entries into this country.
      Isidro-Calleja now challenges his sentence. He argues that the district
court’s choice of sentence is unreasonable and improper because most of the
factors that the district court relied on are already accounted for in the
Guidelines. He also contends that the district court failed to give an adequate
explanation for its choice of sentence.
      Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain the duty to properly
calculate and consider the applicable sentencing range under the Sentencing
Guidelines, along with the sentencing factors set forth in 18 U.S.C. § 3553(a),
when fashioning a sentence. United States v. Mares, 402 F.3d 511, 518-19 (5th
Cir. 2005). When reviewing a sentence, we consider whether the district court
committed significant procedural error and whether the sentence imposed is
substantively reasonable. See Gall v. United States, 128 S. Ct. 586, 594, 597
(2007). The district court’s sentencing decision is ultimately reviewed for an
abuse of discretion. Id.
      Isidro-Calleja has not shown that the district court abused its discretion
when sentencing him. The reasons given by the district court are both proper
and sufficient to support its choice of sentence. See United States v. Lopez-
Valesquez, 526 F.3d 804, 805 (5th Cir. 2008), cert. denied, 77 U.S.L.W. 3324
(Dec. 1, 2008); United States v. Bonilla, 524 F.3d 647, 657-58 (5th Cir. 2008),
petition for cert. filed (Oct. 3, 2008) (no. 08-6668). The judgment of the district
court is AFFIRMED.



                                          2